Citation Nr: 0736164	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral knee replacements.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to a disability rating in excess of 10 
percent for right knee osteoarthritis, prior to December 2, 
2002.

5.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left total knee replacement.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and May 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

In September 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

The issues of entitlement to service connection for a 
psychiatric disorder and a right shoulder disability, as well 
as for increased disability ratings for right knee 
osteoarthritis and residuals of total left knee replacement 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record provides a nexus 
between the veteran's current low back disability and his 
service-connected bilateral knee replacements.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a low 
back disability is proximately due to or the result of his 
service-connected bilateral knee replacements.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that the VA letters dated in March 2004 and October 2007 
fully satisfied VA's duty to notify the veteran, and that any 
defect with respect to the timing of the receipt of the 
notice requirements is harmless error in the case.  38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Moreover, given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

The veteran contends that he developed a low back disability 
secondary to his service-connected bilateral total knee 
replacements.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Considering all the competent medical evidence of record, and 
giving the veteran the benefit of the doubt, the Board finds 
that service connection for a low back disability is 
warranted.  Initially, VA and private treatment records, 
beginning in November 1976, consistently note the veteran's 
history of low back pain without any associated history of an 
accident or injury.  In addition, the Board notes that while 
the September 2006 VA orthopedic examiner stated that he was 
unable to establish any convincing relationship to the 
surgery performed on the veteran's knees and his low back 
disability, the veteran's private physician, in September 
2007, opined that the veteran's low back disability was due 
primarily to his knee replacements.  Under these 
circumstances, the Board cannot conclude, given this 
evidence, that the preponderance of the evidence is against 
the claim.  

Thus, in light of the foregoing, the Board finds that there 
is an approximate balance of positive and negative evidence 
in this case regarding the issue of whether the veteran's 
current low back disability is a result of his service-
connected bilateral total knee replacements.  Accordingly, 
with resolution of all doubt in the veteran's favor, 
entitlement to service connection for a low back disability 
is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.310.


ORDER

Service connection for a low back disability is granted.


REMAND

Initially, the Board notes that in correspondence received in 
April 2003, the veteran filed a general notice of 
disagreement (NOD) with the RO's March 2003 rating decision.  
The Board construes this as a timely-filed NOD with the March 
2003 rating decision's denial of claims for service 
connection for a psychiatric disorder and a right shoulder 
disability, as well as entitlement for increased disability 
ratings for right knee osteoarthritis prior to December 2, 
2002, and for residuals of a left knee replacement under 38 
C.F.R. §§ 20.201, 20.202, 20.301.  The veteran has not been 
furnished a statement of the case that addresses these 
issues.  Therefore, the Board is required to remand the 
issues to the RO for issuance of a proper statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The veteran's TDIU claim should be readjudicated in light of 
the above determination granting service connection for a low 
back disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board also finds that the veteran's claims for service 
connection for a psychiatric disorder and a right shoulder 
disability, as well as for increased disability ratings for 
right knee osteoarthritis prior to December 2, 2002 and for 
residuals of a left total knee replacement are inextricably 
intertwined with the issue of entitlement to TDIU and must be 
initially considered by the RO before further appellate 
action can be taken on the this claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
veteran's claims for service connection for a psychiatric 
disorder and a right shoulder disability, as well as for 
increased disability ratings for right knee osteoarthritis 
prior to December 2, 2002, and for residuals of a left total 
knee replacement must be resolved prior to further appellate 
action on this issue.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran and 
his representative a Statement of the 
Case with respect to the issues of 
entitlement to service connection for a 
psychiatric disorder and a right shoulder 
disability and for increased disability 
ratings for right knee osteoarthritis, 
prior to December 2, 2002, and for 
residuals of a left total knee 
replacement.  The RO should return these 
issues to the Board only if the veteran 
files a timely substantive appeal.

2.  Thereafter, the RO should undertake 
any development deemed necessary and 
readjudicate the veteran's TDIU claim.  
If the benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


